Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/07/2020. Claims 1-7 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 01/30/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 08/19/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 01/24/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-002356, filed on 01/10/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (U.S. Publication No. 2017/0253265).
Regarding claim 1
Nishimura discloses “A steering controller for operating a steering actuator that incorporates an electric motor and steers a steerable wheel, wherein the steering controller comprises processing circuitry configured to execute: a steering-side operation amount calculation process that calculates a steering-side operation amount based on a steering torque input by a driver, the steering-side operation amount being an operation amount of the electric motor for steering the steerable wheel and being convertible into torque required for the electric motor;” (See Nishimura [0024] Disclosing the assist signal to the steering wheel as a torque, Fig. 7 disclosing calculation of a “steering side amount” for adjusting a torque. The first command value is based on the steering torque by the driver, per [0011].).
Nishimura discloses “an angle-side operation amount calculation process that calculates an angle-side operation amount when an angle command value is input from outside of the processing circuitry,” (See Nishimura Fig. 2, Char. 70 disclosing an ADAS command value calculation circuit, external to ECU 40., the command value is input into ECU 40., and [0041]-[0042] discloses a feedback circuit, which calculates a command angle when the command value (θa*) is input by the ADAS command value calculation circuit (outside the ECU). Also see Fig. 8).
Nishimura discloses “the angle command value being used to assist driving of the driver and being a command value of a convertible angle convertible into a steerable angle of the steerable wheel,” (See Nishimura Fig. 2, Char. 70 to Char. 80 disclosing a steering torque compensation circuit receiving the command angle (θa*). The command angle being used in driving of the driver as in input to the assist command value calculation circuit, 43 [0045]-[0046]. The command value (θa*) is a steering wheel angle. Also see Fig. 8 disclosing conversion of the command value to a steering torque.).
Nishimura discloses “the angle-side operation amount being used to adjust the convertible angle to the angle command value and being convertible into the torque required for the electric motor;” (See Nishimura Fig. 8 disclosing conversion of the command value (θa*) to a steering torque, Th.).
Nishimura discloses “a first operation process that, when the angle command value is not input from the outside of the processing circuitry, calculates a first torque command value corresponding to the steering-side operation amount and operating a drive circuit of the electric motor to adjust the torque of the electric motor to the first torque command value;” (See Nishimura [0058] disclosing not performing phase compensation through input of the ADAS command value, and operating a motor on the basis of torque input, the first torque Ta1* is equal to the basic assist controlled variable Tas*.).
Nishimura discloses “and a second operation process that, when the angle command value is input from the outside of the processing circuitry, calculates a second torque command value corresponding to at least the angle-side operation amount of the steering-side operation amount and the angle-side operation amount and operating the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value.” (See Nishimura Fig. 2 disclosing inputting the ADAS command value (θa*), and adjusting the torque of the motor by adding Ta1* & Ta2*, and inputting that value into the motor control signal generation circuit 45, after calculation of a current command value.).
Regarding claim 2
Nishimura discloses “The steering controller according to claim 1, wherein the second operation process includes a process that operates the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value corresponding to both the steering-side operation amount and the angle-side operation amount.” (See Nishimura Fig. 2 disclosing inputting the ADAS command value (θa*), and adjusting the torque of the motor by adding Ta1* & Ta2*, and inputting that value into the motor control signal generation circuit 45, after calculation of a current command value.).
Regarding claim 3
Nishimura discloses “The steering controller according to claim 1, wherein the second operation process includes a varying process that varies at least one of a gain indicating a degree to which the steering-side operation amount affects the second torque command value or a gain indicating a degree to which the angle-side operation amount affects the second torque command value.” (See Nishimura Fig. 6, & [0035] disclosing varying a gain corresponding to an assist gradient, the assist gradient proportional to a steering torque.).
Regarding claim 4
Nishimura discloses “The steering controller according to claim 1, wherein the steering-side operation amount is used for feedback control that adjusts the steering torque to a target torque.” (See Nishimura Fig. 7, & [0038] disclosing feedback control for adjusting the steering torque, Th to Ta2*, to a command value Ta*, Fig. 2 & [0044]).
Regarding claim 5
Nishimura discloses “The steering controller according to claim 4, wherein the processing circuitry is configured to execute a target torque calculation process that calculates the target torque, and the target torque calculation process includes obtaining a conversion amount by converting each of the steering-side operation amount and the steering torque into force acting on a same object,” (See Nishimura [0038]-[0039] disclosing a steering-side operation amount as feedback control for calculating the assist torque Ta2*, based on the pinon angle. The target torque is calculated after conversion of the steering torque Th to Ta2*, both Ta2* & Ta1* acting on the pinion shaft. [0043]-[0044]).
Nishimura discloses “and calculating the target torque based on a sum of the conversion amounts.” (See Nishimura [0044] discloses calculation of an assist torque command value (Ta*) through a sum of Ta2* & Ta1*.).
Regarding claim 7
Nishimura discloses “A steering control method for operating a steering actuator that incorporates an electric motor and steers a steerable wheel, the steering control method comprising: calculating a steering-side operation amount based on a steering torque input by a driver, the steering-side operation amount being an operation amount of the electric motor for steering the steerable wheel and being convertible into torque required for the electric motor;” (See Nishimura [0024] Disclosing the assist signal to the steering wheel as a torque, Fig. 7 disclosing calculation of a “steering side amount” for adjusting a torque. The first command value is based on the steering torque by the driver, per [0011].).
Nishimura discloses “calculating an angle-side operation amount when an angle command value is input from outside,” (See Nishimura Fig. 2, Char. 70 disclosing an ADAS command value calculation circuit, external to ECU 40., the command value is input into ECU 40., and [0041]-[0042] discloses a feedback circuit, which calculates a command angle when the command value (θa*) is input by the ADAS command value calculation circuit (outside the ECU). Also see Fig. 8).
Nishimura discloses “the angle command value being used to assist driving of the driver and being a command value of a convertible angle convertible into a steerable angle of the steerable wheel,” (See Nishimura Fig. 2, Char. 70 to Char. 80 disclosing a steering torque compensation circuit receiving the command angle (θa*). The command angle being used in driving of the driver as in input to the assist command value calculation circuit, 43 [0045]-[0046]. The command value (θa*) is a steering wheel angle. Also see Fig. 8 disclosing conversion of the command value to a steering torque.).
Nishimura discloses “the angle-side operation amount being used to adjust the convertible angle to the angle command value and being convertible into the torque required for the electric motor;” (See Nishimura Fig. 8 disclosing conversion of the command value (θa*) to a steering torque, Th.).
Nishimura discloses “when the angle command value is not input from the outside, calculating a first torque command value corresponding to the steering-side operation amount and operating a drive circuit of the electric motor to adjust the torque of the electric motor to the first torque command value;” (See Nishimura [0058] disclosing not performing phase compensation through input of the ADAS command value, and operating a motor on the basis of torque input, the first torque Ta1* is equal to the basic assist controlled variable Tas*.).
Nishimura discloses “and when the angle command value is input from the outside, calculating a second torque command value corresponding to at least the angle-side operation amount of the steering-side operation amount and the angle-side operation amount and operating the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value.” (See Nishimura Fig. 2 disclosing inputting the ADAS command value (θa*), and adjusting the torque of the motor by adding Ta1* & Ta2*, and inputting that value into the motor control signal generation circuit 45, after calculation of a current command value.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11318987 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed steering controllers are obvious variants of each other. For example, claim 1 differs from claim 1 of U.S. Patent No. 11318987 B2 in that it additionally incorporates the limitations “an angle-side operation amount calculation process that calculates an angle-side operation amount when an angle command value is input from outside of the processing circuitry,” or “and a second operation process that, when the angle command value is input from the outside of the processing circuitry, calculates a second torque command value corresponding to at least the angle-side operation amount of the steering-side operation amount and the angle-side operation amount and operating the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value.”, however these limitations do not impart any new or significant inventive concept to the invention, rather the exemplified elements only serve to further define claim 1 of U.S. Patent No. 11318987 B2. The elements for example “an angle-side operation amount calculation process that calculates an angle-side operation amount when an angle command value is input from outside of the processing circuitry,”, & “and a second operation process that, when the angle command value is input from the outside of the processing circuitry, calculates a second torque command value corresponding to at least the angle-side operation amount of the steering-side operation amount and the angle-side operation amount and operating the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value.” provide known methods in the art for determining when to calculate an angle-side operation amount for calculating a torque motor command and imparts no other meaningful limitation. Claim 1 is therefore an obvious variant of claim 1 of U.S. Patent No. 11318987 B2, and therefore is not allowable.
U.S. Publication No. 2020/0223477; Claim 1
U.S. Patent No. 11318987 B2; Claim 1
Note
A steering controller for operating a steering actuator that incorporates an electric motor and steers a steerable wheel, wherein the steering controller comprises processing circuitry configured to execute: a steering-side operation amount calculation process that calculates a steering-side operation amount based on a steering torque input by a driver, the steering-side operation amount being an operation amount of the electric motor for steering the steerable wheel and being convertible into torque required for the electric motor;
A steering controller for operating a steering actuator that incorporates an electric motor and steers a steerable wheel, wherein the steering controller comprises processing circuitry configured to execute: a torque control process that calculates a steering-side operation amount based on a steering torque input by a driver, the steering-side operation amount being used to adjust the steering torque and being convertible into torque required for the electric motor;

an angle-side operation amount calculation process that calculates an angle-side operation amount when an angle command value is input from outside of the processing circuitry,


the angle command value being used to assist driving of the driver and being a command value of a convertible angle convertible into a steerable angle of the steerable wheel,
an angle command value calculation process that calculates an angle command value based on the steering-side operation amount, the angle command value being a command value of a convertible angle that is convertible into a steerable angle of the steerable wheel;

the angle-side operation amount being used to adjust the convertible angle to the angle command value and being convertible into the torque required for the electric motor;
an angle feedback control process that calculates an angle-side operation amount, the angle-side operation amount being used for feedback control that adjusts the convertible angle to the angle command value and being convertible into the torque required for the electric motor;

a first operation process that, when the angle command value is not input from the outside of the processing circuitry, calculates a first torque command value corresponding to the steering-side operation amount and operating a drive circuit of the electric motor to adjust the torque of the electric motor to the first torque command value;
a process that obtains a torque command value based on at least one of the steering-side operation amount or the angle-side operation amount; an operation process that operates a drive circuit of the electric motor to adjust the torque of the electric motor to the torque command value;

and a second operation process that, when the angle command value is input from the outside of the processing circuitry, calculates a second torque command value corresponding to at least the angle-side operation amount of the steering-side operation amount and the angle-side operation amount and operating the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value.



Regarding the elements of claim 1 not disclosed in U.S. Patent No. 11318987
Nishimura discloses “an angle-side operation amount calculation process that calculates an angle-side operation amount when an angle command value is input from outside of the processing circuitry,” (See Nishimura Fig. 2, Char. 70 disclosing an ADAS command value calculation circuit, external to ECU 40., the command value is input into ECU 40., and [0041]-[0042] discloses a feedback circuit, which calculates a command angle when the command value (θa*) is input by the ADAS command value calculation circuit (outside the ECU). Also see Fig. 8).
Nishimura discloses “and a second operation process that, when the angle command value is input from the outside of the processing circuitry, calculates a second torque command value corresponding to at least the angle-side operation amount of the steering-side operation amount and the angle-side operation amount and operating the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value.” (See Nishimura Fig. 2 disclosing inputting the ADAS command value (θa*), and adjusting the torque of the motor by adding Ta1* & Ta2*, and inputting that value into the motor control signal generation circuit 45, after calculation of a current command value.).
Nishimura is analogous art, because it is in the same field of endeavor as U.S. Patent No. 11318987, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified U.S. Patent No. 11318987 to incorporate the teachings of Nishimura, to incorporate known methods in the art for determining when to calculate an angle-side operation amount for calculating a torque motor command. Doing so provides known methods for determining a motor assist command value when a command value of a steerable angle is provided from outside of a controller, advantageously, as changing the adjustment of the torque of the electric motor in accordance with the angle command value from outside is difficult, therefore addressing an external command value provided to a steering controller will better support and prioritize steering by a driver.
Claim 7 is rejected on the ground of nonstatutory double patenting under the same rationale as claim 1. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11318987 B2 in view of Nishimura (U.S. Publication No. 2017/0253265). 
Regarding claim 2
Nishimura discloses “The steering controller according to claim 1, wherein the second operation process includes a process that operates the drive circuit of the electric motor to adjust the torque of the electric motor to the second torque command value corresponding to both the steering-side operation amount and the angle-side operation amount.” (See Nishimura Fig. 2 disclosing inputting the ADAS command value (θa*), and adjusting the torque of the motor by adding Ta1* & Ta2*, and inputting that value into the motor control signal generation circuit 45, after calculation of a current command value.).
Nishimura is analogous art, because it is in the same field of endeavor as U.S. Patent No. 11318987, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified U.S. Patent No. 11318987 to incorporate the teachings of Nishimura, to incorporate known methods in the art for determining when to calculate an angle-side operation amount for calculating a torque motor command. Doing so provides known methods for determining a motor assist command value when a command value of a steerable angle is provided from outside of a controller, advantageously, as changing the adjustment of the torque of the electric motor in accordance with the angle command value from outside is difficult, therefore addressing an external command value provided to a steering controller will better support and prioritize steering by a driver.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11318987 B2 in view of Nishimura (U.S. Publication No. 2017/0253265). 
Regarding claim 3
Nishimura discloses “The steering controller according to claim 1, wherein the second operation process includes a varying process that varies at least one of a gain indicating a degree to which the steering-side operation amount affects the second torque command value or a gain indicating a degree to which the angle-side operation amount affects the second torque command value.” (See Nishimura Fig. 6, & [0035] disclosing varying a gain corresponding to an assist gradient, the assist gradient proportional to a steering torque.).
Nishimura is analogous art, because it is in the same field of endeavor as U.S. Patent No. 11318987, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified U.S. Patent No. 11318987 to incorporate the teachings of Nishimura, to incorporate known methods in the art for determining when to when to vary a gain on the basis of the angle side operation amount. Doing so provides known methods for determining a motor assist command value when a command value of a steerable angle is provided from outside of a controller, advantageously, as varying a gain in accordance with the angle command value is a known technique in the art for providing better support of steering by a driver as it corresponds to the torque input by a driver.
Claim 4 of this application is patentably indistinct from claim 6 of Application No. 16/735,762. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0223477; Claim 4
U.S. Patent No. 11318987 B2; Claim 6
The steering controller according to claim 1, wherein the steering-side operation amount is used for feedback control that adjusts the steering torque to a target torque.
The steering controller according to claim 1, wherein the torque control process includes a torque feedback process that calculates the steering-side operation amount used for feedback control that adjusts the steering torque input by the driver to the target torque.

Claim 5 of this application is patentably indistinct from claim 2 of Application No. 16/037545. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2020/0223477; Claim 5
U.S. Patent No. 11318987 B2; Claim 7
The steering controller according to claim 4, wherein the processing circuitry is configured to execute a target torque calculation process that calculates the target torque, and the target torque calculation process includes obtaining a conversion amount by converting each of the steering-side operation amount and the steering torque into force acting on a same object, and calculating the target torque based on a sum of the conversion amounts.
The steering controller according to claim 6, wherein the processing circuitry is configured to execute a target torque calculation process that calculates the target torque, and the target torque calculation process includes obtaining a conversion amount by converting each of the steering-side operation amount and the steering torque into force acting on a same object, and calculating the target torque based on a sum of the conversion amounts.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nozawa et. al. (U.S. Publication No. 2017/0259845) discloses a steering control system with steering torque phase compensation control, see Fig. 2, Char. 61. Anma et. al. (U.S. Publication No. 2017/0057540) discloses an apparatus and method for controlling vehicle with a steering gain adjuster, see Fig. 3, Char. 205.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664